Title: To Thomas Jefferson from Bernard Peyton, 20 May 1826
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sirs,
Richd
20 May 1826
Yours of the 17th: is now before me. Your Tobacco from Bedford I have never yet heard from; I have recd from Albemarle, since last fall, 430 Blls Flour on your a/c, and finding no prospect whatever of selling it here, to advantage, shipd it long since to the Eastward, where I hope it will yield you a better return than could possibly be anticipated here, if indeed a sale of it could have been effected, in this market, at tall—the nominal price at present is $3 ¾, but there are no purchasers—Jefferson recommended this course last winter when here. This state of things however must not prevent your drawing for whatever sums you are in need of, any thing that can be conveniently postponed, in these times of unexampled pressure here, may be a convenience, but any dfts you draw shall be duly honor’d—I have no very recent letter from Jefferson, in his last to me, he expected to reach home in all next weekYours very Truly & SincerelyBernard Peyton